STEPHENS, District Judge.
This ship is libelled for sundry articles, work done and for a claim of wages due several seamen; to avoid a multiplicity of suits several claims are consolidated so as to bring the demands of an or either before the court, against the jurisdiction of which a plea is interposed in the claims of J. H. Dearborn. It was necessary to have a full knowledge of this case, not only to hear argument as to the jurisdiction, but to have authenticated and proven the demands of such of the libellants as were principally before the court, and from which investigation the following facts appear. The ship Levi Dearborn was formerly called the Little Sally, a ship owned by British subjects, libelled by the United States for violating the non-intercourse law, and condemned as forfeited to the United States, in form, and decreed by this court to be sold: which was carried into effect. It appeared that Mr. A. W. Scribner was the first purchaser of this vessel, and had permission from the collector to proceed to lade her, but it also appeared that Scribner failed to comply with his contract, whereby the marshal re-advertised the ship,, upon which some compromise took place between the parties interested, and John H. Dearborn became the purchaser, received the marshal’s title and on the 19th of June last received a register for the said ship from the custom-house in Savannah. Prom the time Mr. Scribner undertook to be the owner of this ship he employs Captain W. Lightbourne as master, and proceeds to prepare the vessel for sea, under the name" of the Franklin. An account is opened with Woodruff and Brant for ship’s articles as appears by the exhibit, as also supplies of cordage by Fountain, and work and labour by Hewit, a shipwright. All these accounts were opened by express direction of Scribner, and they are admitted to be. just by Lightbourne, the captain. It is also in evidence that at the time John H. Dearborn purchased this vessel he was apprised of some demands against her by the collector, which were satisfied, and hence became a fair bona fide purchaser. So far as the above relates to the libellants mentioned, it appears to be the summary of their case. The demands of seamen will form another subject of enquiry to see if they can proceed for their dues in this way.
The variety of authorities adduced to support the libel, and those opposed to it, it should seem have compressed all the reading on the subject, and which has been illustrated with great ability by the gentlemen on both sides; indeed, so much so as to leave very little research for the judge oh a question of real importance taken in every point of view. It is to be understood that this court is of special jurisdiction and its exercise can only extend to maritime cases. All the transactions between these libellants were, with Scribner, the actual and reputed owner living in Savannah, the ship was on no voyage that caused the injury to repair her, or for the supplies to aid her, so as to create any lien on the vessel whatever: the whole was a contract within the body of the county, a part of a sovereign state, whose constitution and laws afford daily an opportunity to seek redress in the very many tribunals of justice in this city. Now as I cannot see this ease to be of admiralty or maritime jurisdiction so as to work a lien on a ship lying in the river, because la-bour was bestowed and supplies furnished the person who exercised an ownership, and at his instance, I cannot sustain the libel and subject a vessel in the possession of a bona fide purchaser for valuable consideration, to claims which he never could have supposed to have attached to the ship.
The various opinions that have been afloat on the points before me, seem now to be very well understood and the reading and result well digested in the ease before Judge Bee, of Shrewsbury v. The Two Friends [Case No. 12,819], in Charleston, a case very similar to the present, and therefore the redress to the libellants must be at common law. The libel is dismissed, each party paying his own costs. As to the seamen, I find there are no ship articles or agreement signed by them, but they were daily labourers. They must be referred also to those who employed them, as divers others, who exhibited demands for various supplies to this ship.